REASONS FOR ALLOWANCE
Application Status
This action is responsive to Applicant’s response filed 12/28/2021.
Claims 2-21 are currently pending. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The purpose of this amendment is to include the actuation sled into the claims, in order to overcome a prior art reference as described below.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Trainor on 3/10/2022 (see attached email correspondence).
The application has been amended as follows:
Claim 2 in its entirety should be changed to --A reload comprising: 
           a tool assembly including a first jaw and a second jaw, the first jaw supporting a staple cartridge and the second jaw member supporting an anvil, the staple cartridge supporting a slide deflector that is movable from a first position to a second position, the tool assembly having at least one lockout member, the staple cartridge including an actuation sled that is movable through the staple cartridge to eject staples from the staple cartridge; and 
            a drive member movable through the tool assembly from a retracted position to an extended position, the slide deflector movable from the first position to the second position in response to movement of the drive member from the retracted position to the extended position, wherein in the first position, the 
Claim 7 in its entirety should be changed to --The reload of claim 4, wherein the actuation sled is positioned distally of the drive member such that movement of the drive member from the retracted position to the extended position advances the actuation sled through the staple cartridge.--;
Claim 18 in its entirety should be changed to --A surgical stapling apparatus, comprising: 
	a housing; 
	an elongated member extending from the housing; and
	a reload coupled to the elongated member, the reload comprising: 
		a tool assembly including a first jaw and a second jaw, the first jaw supporting a staple cartridge and the second jaw member supporting an anvil, the staple cartridge supporting a slide deflector that is movable from a first position to a second position, the tool assembly supporting a lockout member, the staple cartridge including an actuation sled that is movable through the staple cartridge to eject staples from the staple cartridge; and
		a drive member movable through the tool assembly from a retracted position to an extended position, the slide deflector movable from the first position to the second position in response to movement of the drive member from the retracted position to the extended position, wherein in the first position, the slide deflector is positioned to prevent engagement of the drive member with the lockout member to facilitate movement of the drive member from the retracted position to the extended position, and in the second position, the slide deflector is positioned to permit movement of the drive member into engagement with the lockout member to prevent movement of the drive member from the retracted position to the extended position.--
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an Examiner’s statement of reasons for allowance: The prior art has been found to disclose related reloads for surgical staplers; however, the prior art fails to disclose the combination of a slide deflector, an actuation sled (separate from the slide deflector), a lockout member, and a drive member movable through the tool assembly from a retracted position to an extended position, the slide deflector movable from the first position to the second position in response to movement of the drive member from the retracted position to the extended position, wherein in the first position, the slide deflector is positioned to prevent engagement of the drive member with the at least one lockout member to facilitate movement of the drive member from the retracted position to the extended position, and in the second position, the slide deflector is positioned to permit movement of the drive member into engagement with the at least one lockout member to prevent movement of the drive member from the retracted position to the extended position. For example, in Shelton et al.  US 2011/0290853 the actuation sled itself (FIGS. 10-14, sled 126) is supported by the cartridge, and movable from a first position in which it prevents engagement of the lockout member and the drive member (i.e. in its proximal most position), to a second position (distal most position) in which it allows for engagement of the drive member and the lockout member (step engaging drive member portion 112 in FIG. 14). However, Shelton ‘853 does not disclose a slide deflector, separate from the sled, positioned to engage the sled such that movement of the sled through the surgical staple cartridge moves the slide deflector from the first position to the second position.
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731